DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2016/0172500), hereinafter “Yamazaki ‘500”, in view of Yamazaki et al. (US 2016/0240684), hereinafter “Yamazaki ‘684”, both of record.

Regarding claim 1, Yamazaki ‘500 discloses a semiconductor device (see Fig. 1) comprising:
first (103), second (106d), fifth (112) and sixth (116) insulating layers (para. [0133]);
a semiconductor layer (106-110);
first to third conductive layers (114, 120a, 120b);
a first opening (at 120a); and
a second opening (at 120b),
wherein the second insulating layer (106d) is positioned over the first insulating layer (103) (see Fig. 1B),
wherein the semiconductor layer (106-110 stack, as shown in Figs. 1B and 1D) is positioned between the first insulating layer (103) and the second insulating layer (106d),
wherein the first conductive layer (114) comprises a region overlapping with the semiconductor layer (106-110),
wherein the fifth insulating layer (112) is in contact with a top surface and a side surface of the semiconductor layer (106-110),
wherein the fifth insulating layer (112) comprises the first opening (at 120a) and the second opening (at 120b) in a region overlapping with the semiconductor layer (106-110) and not overlapping with the first conductive layer (114),

wherein the third conductive layer (120b) is electrically connected to the semiconductor layer (106-110) in the second opening (see Fig. 1B),
wherein the fifth insulating layer (112) comprises metal, and oxygen or nitrogen (para. [0276]), and
wherein the sixth insulating layer (116) comprises a region in contact with a top surface and a side surface of the fifth insulating layer (112) and a region in contact with the first insulating layer (103) (see Fig. 1B).
Yamazaki ‘500 fails to explicitly disclose third and fourth insulating layers, wherein the third insulating layer is positioned over the second insulating layer, wherein the fourth insulating layer is positioned over the third insulating layer, wherein the first conductive layer and is positioned between the third insulating layer and the fourth insulating layer, wherein the third insulating layer comprises a region in contact with a bottom surface of the first conductive layer and a region in contact with the fourth insulating layer, wherein the fourth insulating layer is in contact with a top surface and a side surface of the first conductive layer, and wherein the third insulating layer and the fourth insulating layer comprise metal, and oxygen or nitrogen.
However, Yamazaki ‘684 discloses a semiconductor device (see Fig. 1) comprising third and fourth insulating layers (412 and 408),
wherein the third insulating layer (412) is positioned over the second insulating layer (410) (see Fig. 1B),
wherein the fourth insulating layer (408) is positioned over the third insulating layer (412) (see Fig. 1B),

wherein the third insulating layer (412) comprises a region in contact with a bottom surface of the first conductive layer (404) and a region in contact with the fourth insulating layer (408) (see Fig. 1B),
wherein the fourth insulating layer (408) is in contact with a top surface and a side surface of the first conductive layer (404) (see Fig. 1B), and
wherein the third insulating layer (412) and the fourth insulating layer (408) comprise metal, and oxygen or nitrogen (paras. [0095 and 0100-0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate third and fourth insulating layers, wherein the third insulating layer is positioned over the second insulating layer, wherein the fourth insulating layer is positioned over the third insulating layer, wherein the first conductive layer and is positioned between the third insulating layer and the fourth insulating layer, wherein the third insulating layer comprises a region in contact with a bottom surface of the first conductive layer and a region in contact with the fourth insulating layer, wherein the fourth insulating layer is in contact with a top surface and a side surface of the first conductive layer, and wherein the third insulating layer and the fourth insulating layer comprise metal, and oxygen or nitrogen, as in Yamazaki ‘684, into the semiconductor device of Yamazaki ‘500 to provide first gate insulators, preventing oxidation of the gate electrode and reducing parasitic capacitance (Yamazaki ‘684, paras. [0086, 0089, 0092 and 0095]).

claim 2, Yamazaki ‘500 discloses wherein the fifth insulating layer (112) comprises aluminum or hafnium, and oxygen or nitrogen (para. [0276]).
Yamazaki ‘500 fails to explicitly disclose wherein the third insulating layer and the fourth insulating layer comprise aluminum or hafnium, and oxygen or nitrogen.
However, Yamazaki ‘684 discloses wherein the third insulating layer (412) and the fourth insulating layer (408) comprise aluminum or hafnium, and oxygen or nitrogen (paras. [0095 and 0100-0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the third insulating layer and the fourth insulating layer comprise aluminum or hafnium, and oxygen or nitrogen, as in Yamazaki ‘684, into the semiconductor device of Yamazaki ‘500 to prevent oxidation of the gate electrode (Yamazaki ‘684, para. [0095]).

Regarding claim 3, Yamazaki ‘500 discloses a seventh insulating layer (104) and a fourth conductive layer (102),
wherein the seventh insulating layer (104) is positioned between the first insulating layer (103) and the third conductive layer (120b) (see Fig. 1B),
wherein the fourth conductive layer (102) comprises a region overlapping with the first conductive layer (114) (see Fig. 1B), and
wherein the seventh insulating layer (104) comprises metal, and oxygen or nitrogen (para. [0259]).

claim 4, Yamazaki ‘500 discloses wherein the seventh insulating layer (104) comprises aluminum or hafnium, and oxygen or nitrogen (para. [0259]).

Regarding claim 8, Yamazaki ‘500 discloses wherein the semiconductor layer (106-110) comprises metal oxide (paras. [0144-0145]).

Regarding claim 9, Yamazaki ‘500 discloses a display device (see Figs. 51-53) comprising:
the semiconductor device (Fig. 1) according to claim 1, and
a liquid crystal element or a light-emitting element electrically connected to the semiconductor device (para. [0680]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2016/0172500) in view of Yamazaki et al. (US 2016/0240684), as applied to claim 1 above, and further in view of Koezuka et al. (US 2015/0228799), hereinafter “Koezuka”, of record.

Regarding claim 5, Yamazaki ‘500 discloses a ninth insulating layer (118),
wherein the ninth insulating layer (118) is positioned over the first insulating layer (103) (see Fig. 1B), and
wherein the ninth insulating layer (118) comprises metal, and oxygen or nitrogen (para. [0282]).

However, Yamazaki ‘684 discloses wherein the ninth insulating layer (428) is positioned over the fourth insulating layer (408) (see Fig. 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the ninth insulating layer is positioned over the fourth insulating layer, as in Yamazaki ‘684, into the semiconductor device of Yamazaki ‘500 to insulate and protect the semiconductor device, preventing diffusion of external impurities (Yamazaki ‘684, paras. [0102-0103]).
Further, Koezuka discloses a semiconductor device (see Figs. 1-4) comprising an eighth insulating layer (127),
wherein the eighth insulating layer (127) is positioned between the first insulating layer (104a) and the ninth insulating layer (162) (see Fig. 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an eighth insulating layer, wherein the eighth insulating layer is positioned between the first insulating layer and the ninth insulating layer, as in Koezuka, into the semiconductor device of Yamazaki ‘500 and Yamazaki ‘684 to provide further insulation of the conductor and semiconductor components within the device for electrical quality.

Regarding claim 6, Yamazaki ‘500 discloses wherein the ninth insulating layer (118) comprises aluminum or hafnium, and oxygen or nitrogen (para. [0282]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art of record fails to explicitly disclose or fairly suggest the semiconductor device further comprising a third opening provided in the fifth insulating layer and the sixth insulating layer, wherein the second insulating layer and the first conductive layer are positioned inside the third opening, along with the other claimed limitations of claim 1.
Therefore, claim 7 would be allowable.

Response to Arguments
Applicant’s arguments filed June 16, 2021 have been fully considered but they are not persuasive.  Applicant has argued that the rejection fails to disclose the relationships of the semiconductor layer positioned between the first insulating layer and the second insulating layer, and the fifth insulating layer in contact with a top surface and a side surface of the semiconductor layer, as recited in claim 1.
Applicant’s understanding is correct inferring that the semiconductor layer of Yamazaki ‘500 designated by 106-110 corresponds to the stack shown in Fig. 1D (Remarks, p. 6), that is, including 106a-c, 108a-b, and 110a-b.  Layer 106d disposed outside of said stack equates to the second insulating layer (para. [0139]).

Therefore, the previous ground of rejection under 35 U.S.C. 103 over Yamazaki ‘500 in view of Yamazaki ‘684 has been maintained.
Furthermore, in accordance with compact prosecution, a rejection can also be made wherein the sole layer of semiconductor 106b of Yamazaki ‘500 can be applied as the semiconductor layer of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896